      Case 1:16-cv-08953-GHW-OTW Document 149 Filed 05/24/19 Page 1 of 4

                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 05/23/19
------------------------------------------------------------------X
RICHARD T. MAROTTE,                                               :
                                                                  :
                                                  Plaintiff,      :
                                                                  :      1:16-cv-8953-GHW
                              -v -                                :
                                                                  :         ORDER
THE CITY OF NEW YORK, NEW YORK CITY :
DEPARTMENT OF INFORMATION                                         :
TECHNOLOGY AND                                                    :
TELECOMMUNICATIONS, TELEBEAM                                      :
TELECOMMUNICATIONS CORPORATION, :
and CITYBRIDGE, LLC,                                              :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         Pro se Plaintiff Richard T. Marotte brought this action against Defendants the City of New

York, the New York City Department of Information Technology and Telecommunications

(DoITT), Telebeam Communications Corp., and CityBridge LLC. Plaintiff alleges that the City of

New York’s 2014 public bidding process for a franchise to install communications hotspots on

public sidewalks—and the contract between the City and CityBridge LLC which resulted from that

public bidding process—violated the Telecommunications Act of 1996.

         On February 7, 2019, Magistrate Judge Wang issued a Report and Recommendation

(“R&R”) recommending that Defendants’ motions to dismiss Plaintiff’s Amended Complaint be

granted, and that Plaintiff’s motion for leave to amend be denied. Dkt. No. 121. Plaintiff filed a

Motion for Reconsideration of Judge Wang’s R&R on February 26, 2019. Dkt. No. 129. Judge

Wang denied that motion. Dkt. No. 130. On March 5, 2019, the Court adopted the R&R in its

entirety. Dkt. No. 135. On April 4, 2019, Plaintiff filed a motion to vacate the Court’s order
     Case 1:16-cv-08953-GHW-OTW Document 149 Filed 05/24/19 Page 2 of 4



adopting the R&R under Federal Rules of Civil Procedure 59(e) and 60(b). Because Plaintiff has

presented no viable basis to vacate the judgment, his motion is DENIED.

         I.     LEGAL STANDARD

         Under Federal Rule of Civil Procedure 59(e), a party moving for reconsideration of a

previous order must demonstrate that the Court overlooked “controlling law or factual matters” that

had been previously put before it. Bartlett v. Tribeca Lending Corp., No. 18-CV-10279 (CM), 2019 WL

1595656, at *1 (S.D.N.Y. Apr. 12, 2019) (quoting R.F.M.A.S., Inc. v. Mimi So, 640 F. Supp. 2d 506,

509 (S.D.N.Y. 2009)). “A motion to reconsider will not be granted where the moving party is

merely trying to relitigate an already decided issue,” Padilla v. Maersk Line, Ltd., 636 F. Supp. 2d 256,

258-59 (S.D.N.Y. 2009), because “reconsideration of a previous order by the Court is an

extraordinary remedy to be employed sparingly in the interests of finality and conservation of scarce

judicial resources.” R.F.M.A.S., Inc., 640 F. Supp. 2d at 509 (internal quotation omitted). “In this

Judicial Circuit the standard for granting a Rule 59(e) motion is strict, and reconsideration will

generally be denied.” In re Health Mgmt. Sys., Inc. Sec. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y.

2000).

         Federal Rule of Civil Procedure 60(b) provides that the court may relieve a party from a final

judgment for one of six reasons: “(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly

discovered evidence that, with reasonable diligence, could not have been discovered in time to move

for a new trial under Rule 59(b); (3) fraud (whether previously called intrinsic or extrinsic),

misrepresentation, or misconduct by an opposing party; (4) the judgment is void; (5) the judgment

has been satisfied, released or discharged; it is based on an earlier judgment that has been reversed or

vacated; or applying it prospectively is not linger equitable; or (6) any other reason that justifies

relief.” Rule 60(b)(6) is “properly invoked only when there are extraordinary circumstances

justifying relief, when the judgment may work an extreme and undue hardship, and when the

                                                     2
     Case 1:16-cv-08953-GHW-OTW Document 149 Filed 05/24/19 Page 3 of 4



asserted grounds for relief are not recognized in clauses (1)-(5) of the Rule.” Ritchie Capital Mgmt.,

L.L.C. v. Coventry First LLC, No. 07CV3494 (DLC), 2016 WL 6952248, at *4 (S.D.N.Y. Nov. 28,

2016) (quoting Nemaizer v. Baker, 793 F.2d 58, 63 (2d Cir. 1986)).

          II.     DISCUSSION

          Plaintiff’s motion fails to meet the standards articulated in Rules 59(e) and 60(b). He does

not identify any facts or law that the Court overlooked. He does not argue that he falls within any

of the provisions described in Rule 60(b)(1)-(5). And he does not point to any extraordinary

circumstances or undue hardship that would justify relief from the Court’s order. He simply

disagrees with the Court’s reasoning. That is not a sufficient justification to grant a motion to

vacate.

          In its order adopting Judge Wang’s R&R, the Court agreed with Judge Wang’s conclusion

that Plaintiff lacks standing to challenge the City’s public payphone regulations. This conclusion was

based on the reality that Plaintiff did not submit a proposal during the 2014 Request for Proposals

that he now challenges and that he exited the payphone market in 2002. Furthermore, the Court

found that Plaintiff’s mere averment that he intends to re-enter the payphone market—along with

his acquisition of a single payphone location in a distribution center in Queens—was not sufficient

to establish that he could re-enter the market even if the Court granted the relief he sought.

          At best, Plaintiff’s motion identifies a single legal authority and a single fact which were not

already considered by this Court. However, the case Plaintiff cites to supports his position, Lamar

Advert. of Penn, LLC v. Town of Orchard Park, N.Y., No. 01-CV-556A (M), 2008 WL 781865

(W.D.N.Y. Feb. 25, 2008), perfectly accords with Judge Wang’s and this Court’s analysis. In that

case—which involved a challenge to various municipal sign ordinances—the court specifically stated




                                                      3
     Case 1:16-cv-08953-GHW-OTW Document 149 Filed 05/24/19 Page 4 of 4



that “[plaintiff] is engaged in the business of outdoor advertising.” Id. at *1. That is exactly the fact

that is missing here: Plaintiff is not currently engaged in the public payphone business.

        In his reply in support of his motion to vacate, Dkt. No. 148, Plaintiff also submits an email

which was allegedly sent on April17, 2019 by DoITT to TCC Teleplex, a third-party. That email—

which, as Plaintiff acknowledges, simply states that DoITT will not now consider a response to the

2014 RFP because such a response would be untimely—has no bearing on Judge Wang’s or this

Court’s analysis. The Court’s conclusion regarding Plaintiff’s lack of standing does not depend on

whether Plaintiff can at this time submit a response to an RFP. Instead, it was based on the fact that

Plaintiff did not submit a proposal under the RFP that he now challenges and that Plaintiff has not

suffered any injury as the result of the allegedly illegal conduct he identifies in his complaint.

Plaintiff has failed to demonstrate any grounds for relief under Rules 59(e) and 60(b).

        III.    CONCLUSION

        For the reasons stated above, Plaintiff’s motion to vacate the Court’s March 5, 2019 order is

DENIED. The Clerk of Court is directed to close the motion pending at Dkt. No. 139, and to mail

a copy of this order to Plaintiff by certified mail and by regular, first-class mail.


        SO ORDERED.

Dated: May 23, 2019
       New York, New York                                   __________________________________
                                                                   GREGORY H. WOODS
                                                                  United States District Judge




                                                     4
